DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed May 15, 2019, is the national stage entry of PCT/JP2017/039083, filed October 30, 2017.  Pursuant to a pre-examination amendment, claims 1-12 are pending in the application.  The applicants added claims 7-12.  The applicants amended claims 1 and 3-6.

Allowable Subject Matter
3.	Claims 1 and 6 and claims 2-12, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a collision determination apparatus or a collision determination method, wherein a vehicle route is estimated to be circular arc-shaped, wherein the circular arc-shaped route is divided into a plurality of circular arcs, wherein each of the divided circular arcs is approximated by a straight line connecting its end points, and wherein a collision is determined if any of the approximated straight lines intersect the route of another vehicle. 
Imai et al. (US 9,862,416 B2) discloses an automatic parking control device that guides a vehicle to a target parking position, wherein if a predicted collision position is upon a path that is specified by a circular arc, then it is determined that the direction of movement of the subject vehicle at the predicted collision position is turning, but Imai does not disclose, at least, that a 
Tsunekawa (US 2011/0246071 A1) discloses a collision determination device which is mounted on a vehicle and determines existence or non-existence of the possibility of a collision with another vehicle, wherein a trajectory estimation section estimates the traveling trajectory of a vehicle as a circular arc, and wherein based on a radius of the circular arc, a traveling direction determination section determines whether or not changing of the traveling direction of a forward vehicle is in progress, and wherein a condition changing section changes a collision determination condition, which is a condition for determining that there is a possibility of a collision, but Tsunekawa does not disclose, at least, that a vehicle route is estimated to be circular arc-shaped, wherein the circular arc-shaped route is divided into a plurality of circular arcs, wherein each of the divided circular arcs is approximated by a straight line connecting its end points, and wherein a collision is determined if any of the approximated straight lines intersect the route of another vehicle.
Naderhirn et al. (US 2011/0160950 A1) discloses a system and a method for automatically avoiding collisions of a vehicle with further objects, wherein a procedure for computing an exit path for collision avoidance, wherein  the exit path is composed of a circular arc (having the radius .rho.) and optionally composed of a straight line, wherein the straight line tangentially connects to the circular arc, and wherein the circular arc tangentially connects to the movement track of the vehicle prior to initiation of the avoidance maneuver, but Naderhirn does not disclose, at least, that a vehicle route is estimated to be circular arc-shaped, wherein the circular .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689